Citation Nr: 1448783	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer disease (PUD) with residual scar, status post partial gastrectomy, rated 20 percent prior to July 6, 2009, and 40 percent from July 6, 2009.

2.  Entitlement to a rating in excess of 20 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

By a rating decision in February 1994, service connection was established for PUD with hepatitis.  It was noted in the rating decision that the Veteran had undergone a partial gastrectomy.  In July 2007, the requested an increased rating for his PUD with hepatitis by asserting he had a large scar on his stomach, and a large lump/mass in his abdomen, as residuals of the partial gastrectomy for the service-connected PUD.  The Veteran filed a claim for service connection for hepatitis C in August 2007.  The January 2008 rating decision continued a 20 percent rating for PUD with hepatitis, claimed as hepatitis C, large scar on stomach, and large lump/mass in the upper abdomen.  In the December 2009 rating decision, the RO granted a separate rating of 20 percent for hepatitis C, effective from February 5, 2008, and increased the rating for PUD with residual scar status post partial gastrectomy from 20 percent to 40 percent, effective July 6, 2009.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a June 2010 hearing by a Decision Review Officer (DRO) held at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At his June 2010 RO hearing, the Veteran testified that the symptoms related to his PUD with post operative scar and hepatitis C disabilities had worsened since the most recent VA examination in July 2009.  In particular, he reported severe stomach pain, anemia, weight loss, nausea, and anorexia associated with his PUD.  He also reported daily fatigue, joint pain, and incapacitating episodes, especially while he had been taking Interferon for treatment of his hepatitis C.  The Board finds that the foregoing symptoms suggest a worsening of the Veteran's PUD and hepatitis C disabilities since his last VA examination in July 2009.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Consequently, to ensure that the record reflects the current severity of the Veteran's service-connected PUD with post operative scar and hepatitis C disabilities, the Veteran should be provided a more contemporaneous VA examination.

Additionally, the most recent VA treatment records currently associated with the claims file are dated in April 2011.  The record reflects that the Veteran has been receiving ongoing treatment at the VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file any and all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Medical Center in Long Beach, California, and any associated outpatient clinics dated from April 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected PUD with post operative scar and hepatitis C disabilities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

In regard to PUD, the examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis or melena and/or anemia.  The examiner should also determine whether the symptoms resulted in the impairment of the Veteran's health, including whether they would be best characterized as productive of considerable or severe impairment of health.

In regard to the scar residual of a partial gastrectomy, the examiner should indicate the length, width, and area in square inches or square centimeters, of the scar, whether the scar is well-healed, stable or unstable, discolored, adherent, tender or painful to touch, and/or results in functional impairment of the affected body part.

In regard to hepatitis C, the examiner should indicate whether the hepatitis C causes daily fatigue, malaise, anorexia, minor or substantial weight loss or other sign of malnutrition, hepatomegaly, dietary restriction, continuous medication, or incapacitating episodes.  The examiner should report whether the symptoms are intermittent or near-constant and debilitating.  If the hepatitis C causes incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the examiner should note the frequency and duration of the episodes in the past 12 months.  The examiner should report whether the incapacitating episodes cause symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013)

4.  After completing the above development, and any other development deemed necessary, readjudicate all issues on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



